 11   RESNICK & LOUIS, P.C
      Athanasia Dalacas, Esq., Bar No. 9390
 22   adalacas@rlattorneys.com
      8925 W. Russell Road, Suite 220
 33   Las Vegas, NV 89148
 44   Telephone: (702) 997-3800
      Facsimile: (702) 997-3800
 55   Attorneys for Defendant New York Marine and General Insurance Company

 66                                UNITED STATES DISTRICT COURT
 77                                      DISTRICT OF NEVADA
 88                                                  ***
  9
 9    LAS VEGAS 360, LLC                                  Case No. 2:18-cv-01333-JAD-EJY
10
10                   Plaintiff,
11                                                        STIPULATION AND ORDER TO STAY
      v.                                                  SCHEDULING ORDER DEADLINES
11
12                                                        (FIRST REQUEST)
12    NEW YORK MARINE AND GENERAL
13    INSURANCE COMPANY., et al.,
13
14                   Defendants.
14
15           DEFENDANT NEW YORK MARINE AND GENERAL INSURANCE COMPANY
15
16
16    and PLAINITFF LAS VEGAS 360, by and through counsel undersigned, respectfully submit the
17
17    following stipulation requesting a sixty (60) day stay of all case deadlines in order to allow for
18
18    continued settlement efforts and a formal mediation with an agreed upon Mediator.
19
19             I.    INTRODUCTION.
20
20
21           This case is a dispute arising out of allegations of bad faith in the adjustment of certain
21
22    property claims. On December 12, 2018, the Early Case Conference was held with all parties
22
23
      present. The Joint Case Conference Report was filed on January 10, 2019, permitting the parties
23
24
      to begin discovery. A discovery plan and scheduling order was entered on May 22, 2019. On
24
25
25    September 17, 2019, a Stipulation and Order to Extend Certain Scheduling Order Deadlines
26
26
27    (First Request) was entered.

28
                                                      1
              II.    DISCOVERY STATUS.
 11

 22          Pursuant to the September 17, 2019 Stipulation and Order to Extend Certain Scheduling

 33   Order Deadlines (First Request), the following deadlines are in effect:

 44                          Event                                         Current Date
        Discovery Cutoff                                                 January 20, 2019
 55     Initial Expert Disclosures                                      November 18, 2019
 66     Last Day to File Interim Status Report                          November 18, 2019
        Rebuttal Expert Disclosures                                     December 18, 2019
 77     Last Day to File Dispositive Motions                            February 18, 2019
        Last Day to File Pretrial Order                                   March 20, 2020
 88
  9          III.    DISCOVERY THAT HAS BEEN COMPLETED.
 9
10       1. Defendant served its Initial Rule 26(A)(1) Disclosure Statement on July 1, 2019;
10
11
11       2. Defendant served Interrogatories and Requests for Production of Documents upon
12
12    Plaintiff on July 12, 2019;
13
13       3. Plaintiff severed its Initial Rule 26(A)(1) Disclosure Statement on August 14, 2019; and
14
14
15       4. Plaintiff served its answers to the interrogatories on September 10, 2019 and Defendant
15
16           has still not yet served any answers to Plaintiff’s Requests for Production of Documents;
16
17            IV.    DISCOVERY THAT REMAINS.
17
18
             Defendant anticipates that at least eight (8) fact witness depositions will likely be
18
19
19    necessary and expert witness depositions may also be necessary. Defendant also believes that
20
20    additional written discovery must be conducted with respect to Plaintiff’s Amended Complaint,
21
21    information provided by Plaintiff in its initial disclosure and Plaintiff’s recent answers to written
22
22
23    discovery.
23
24             V.    REASON WHY STAY IS REQUESTED
24
25
             The parties are presently engaging in settlement discussions and believe it would be
25
26
      beneficial to the resolution efforts to stay the pending case deadlines, including expert discovery,
26
27
28
                                                       2
      in order to focus all resources and efforts on settlement discussions. The parties have agreed to
 11

 22   participate in formal Mediation with a mutually approved Mediator. Because the deadlines in

 33   this matter are very close in time, however, a stay of the any the deadlines will have a material

 44   impact on the operative schedule. As such, the parties acknowledge that all deadlines will need
 55   to be extended by the same amount of time as the requested stay.
 66
              VI.    PROPOSED SCHEDULE.
 77
             No trial date or other hearings are currently set for this matter and extension of these
 88
  9   deadlines will not disturb the Court’s calendar. This is the parties’ first request for a stay of the
 9
10    deadlines. However, due to the proximity of the case deadlines, the requested stay would
10
11    effectively cause an extension of the case deadlines. Good cause exists for this stay and all
11
12
12    parties have agreed to it.
13
13                       Event                          Current Date            New Date Due to The
14                                                                               Effect of The Stay
14      Discovery Cutoff                              January 20, 2019            March 20, 2020
15
15      Initial Expert Disclosures                   November 18, 2019           January 21, 2020
16      Last Day to File Interim Status Report       November 18, 2019           January 21, 2020
16      Rebuttal Expert Disclosures                  December 18, 2019           February 21, 2020
17      Last Day to File Dispositive Motions         February 18, 2019             April 20, 2020
17      Last Day to File Pretrial Order                March 20, 2020              May 18, 2020
18
18
19           DATED this 13th day of November, 2019.
19
20                                                     RESNICK & LOUIS, P.C.
20
21
                                                    By: /s/ Athanasia Dalacas
21                                                      ATHANASIA DALACAS, ESQ.
22
                                                        Nevada Bar No. 9390
22
23                                                      8925 W. Russell Road, Suite 220
23                                                      Las Vegas, NV 89148
24                                                      Attorneys for Defendant New York
24
25                                                      Marine and General Insurance Company

25
26                                                          -and-
26
27
28
                                                       3
 11                                                      COHEN|JOHNSON|PARKER|EDWARDS
 22                                                                             (with permission)

 33                                               By: /s/James L. Edwards, Esq.
                                                      JAMES L. EDWARDS, ESQ.
 44
                                                      Nevada Bar No. 04256
 55                                                   375 E. Warm Springs Road, Suite 104
                                                      Las Vegas, Nevada 89119
 66                                                   Attorneys for Plaintiff
 77                                              ORDER
 88
             Upon stipulation by counsel for the parties, and good cause appearing therefore,
  9
 9
10    IT IS HEREBY ORDERED that all current case dates in this matter be extended. The
10
11    following new scheduling order dates shall apply:
11
12                         Event                                         Date
12
13      Discovery Cutoff                                            March 20, 2020
13      Initial Expert Disclosures                                 January 21, 2020
14      Last Day to File Interim Status Report                     January 21, 2020
14      Rebuttal Expert Disclosures                                February 21, 2020
15      Last Day to File Dispositive Motions                         April 20, 2020
15
16      Last Day to File Pretrial Order                              May 18, 2020
16
17                                                 IT IS SO ORDERED.
17
18
18     November 18, 2019
      ___________________                         ___________________________________
19
      DATED                                       UNITED STATES MAGISTRATE JUDGE
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
28
                                                     4
